            Case 1:19-cv-08760-LGS Document 51 Filed 03/30/20 Page 1 of 3
                                                               USDC SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
                                                               DOC #:
                                                               DATE FILED: 3/30/2020
                           UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

360 Mortgage Group, LLC,

                                      Plaintiff,              Case No.: 1:19-cv-08760 (LGS)
                          v.                                  (SDA)
                                                                         AMENDED
Fortress Investment Group LLC,                                XXXXXXXXXXX
                                                              PROPOSED CASE
                                                              MANAGEMENT PLAN AND
                                      Defendant.              SCHEDULING ORDER

LORNA G. SCHOFIELD, United States District Judge:

        This Civil Case Management Plan is submitted by the parties in accordance with Fed. R.
Civ. P. 26(f)(3).

1.     The parties do not consent to conducting all further proceedings before a United States
       Magistrate Judge.

2.     The parties have conferred pursuant to Fed. R. Civ. P. 26(f).

3.     Alternative Dispute Resolution/Settlement:

       a.      Settlement discussions have not taken place.

       b.      Counsel for the parties have discussed an informal exchange of information in aid
               of early settlement and have not agreed to the informal exchange of information at
               this time.

       c.      Counsel for the parties have discussed and propose engaging in a settlement
               conference before a Magistrate Judge following the completion of fact discovery
               and/or resolution of Defendant’s motion to dismiss.

       d.      The use of any alternative dispute resolution mechanism does not stay or modify
               any date in this Order.

4.     No additional parties may be joined after December 7, 2019, without leave of Court.

5.     No further amended pleadings may be filed without leave of Court after Plaintiff files its
       Amended Complaint on November 18, 2019.

6.     In the absence of a stay of party discovery, initial disclosures pursuant to Fed. R. Civ. P.
       26(a)(1) shall be completed no later than December 19, 2019.

7.     Fact Discovery
          Case 1:19-cv-08760-LGS Document 51 Filed 03/30/20 Page 2 of 3




     a.       The parties have agreed that party discovery should be stayed pending resolution
              of Defendant’s motion to dismiss, to avoid the unnecessary expenditure of
              resources. Accordingly, the parties respectfully request that they be permitted to
              submit a proposed discovery schedule following resolution of the motion.
              Pursuant to the Court’s October 7, 2019 Order, which requires the parties to
              propose dates even if they intend to request a stay of discovery, the parties
              propose the following deadlines to govern in the absence of a stay.

     b.                                                            XXXXXXXXX
              All fact discovery shall be completed no later than July            5/27/2020 7/27/2020
                                                                        7, 2020. XXXXXXXXX

     c.       Initial requests for production of documents pursuant to Fed. R. Civ. P. 34 shall
              be served no later than XXXXXXXXXXXXX
                                       January 21, 2020. 2/28/2020                              7/27/2020
     d.                                                               June 7, 2020. XXXXXXXXX
              All document discovery shall be completed no later than XXXXXXXXXX     5/27/2020

     e.       Interrogatories pursuant to Fed. R. Civ. P. 33 shall be served no later than
              February 21, 2020. 2/28/2020
             XXXXXXXXXXXXXXX
                                                                                                 XXXXXXXX
                                                                                                 5/27/2020
     f.       Depositions pursuant to Fed. R. Civ. P. 30, 31 shall be completed by XXXXXXXXXX
                                                                                    July 7, 2020.
                                                                                                 7/27/2020
     g.       Requests to admit pursuant to Fed. R. Civ. P. 36 shall be served any time prior to
              30 days before the close of fact discovery.

     h.       Any of the deadlines in paragraphs 7(b) through 7(g) may be extended by the
              written consent of all parties without application to the Court, provided that all
              fact discovery is completed by the date set forth in paragraph 7(b).

8.   Expert Discovery

     a.       Anticipated types of experts if any:

              At present, Plaintiff anticipates retaining an expert on lost profits damages and an
              expert on mortgage industry regulations and enforcement.

              At present, Defendant anticipates the use of expert witnesses, at a minimum, to
              address Plaintiff’s alleged damages and to rebut any expert testimony proffered
              by Plaintiff.

     b.       In the absence of a stay of party discovery, all expert discovery shall be
              completed no later than XXXXXXXXXXXXXX
                                       October 16, 2020. XXXXXXXXX
                                                            7/13/2020 9/14/2020
                                                                                  XXXXXXXXXX
                                                                                  4/27/2020 6/29/2020
     c.       In the absence of a stay of party discovery, on or before XXXXXXXXXX
                                                                         June 7, 2020, the parties
              shall meet and confer on a schedule for expert disclosures, including reports,
              production of underlying documents and depositions, provided that (i) expert
              report(s) of the party with the burden of proof shall be due before those of the
              opposing party’s expert(s); and (ii) all expert discovery shall be completed by the
              date set forth in paragraph 8(b).


                                                2
              Case 1:19-cv-08760-LGS Document 51 Filed 03/30/20 Page 3 of 3




9.       Plaintiff has demanded a jury trial. Defendant disputes Plaintiff’s right to a jury trial.

10.      Counsel for the parties have conferred and their present best estimate of the length of a
         bench trial is approximately ten days. Plaintiff estimates that the best estimate of the
         length of a jury trial is 14 days.

11.      Status Letters and Conferences

         a.       By 60 days after the commencement of fact discovery, the parties shall submit a by
                  status letter, as outlined in Individual Rule IV.A.2.                           3/30/2020

         b.       By 14 days after the close of fact discovery, the parties shall submit a joint status by
                  letter, as outlined in Individual Rule IV.A.2 and, in the event that they have not XXXXXXXXX
                                                                                                        6/10/2020
                  already been referred for settlement discussions, shall also advise the Court
                  whether or not they request a referral for settlement discussions as provided in 8/10/2020
                  Paragraph 3(c) above.
                      7/28/2020 9/29/2020
                     XXXXXXXXX
         c.                         10:40 A.M., a pre-motion conference will be held for any
                  On ______ at ______
                  anticipated dispositive motions, provided:

                  i.     A party wishing to file a summary judgment motion or other dispositive
                         motion shall file a pre-motion letter at least two weeks before the
                         conference and in the form provided in the Court’s Individual Rule
                         III.A.1. Any party wishing to oppose shall file a responsive letter as
                         provided in the same Individual Rule. The motion will be discussed at the
                         conference.

                  ii.    If no pre-motion letters are timely filed, this conference will be canceled
                         and the matter placed on the Court’s trial-ready calendar. The parties will
                         be notified of the assigned trial-ready date and the filing deadlines for
                         pretrial submissions. The parties are warned that any settlement
                         discussions will not stay pretrial deadlines or the trial date.

        This Order may not be modified or the dates herein extended, except as provided in
paragraph 7(h) or by further Order of this Court for good cause shown. Any application to
modify or extend the dates herein, except as provided in paragraph 7(h), shall be made in a
written application in accordance with the Court’s Individual Rules and shall be made no less
than 2 business days prior to the expiration of the date sought to be extended.

       The Clerk of Court is directed to enter the dates under paragraphs 4, 5, 6, 7(b), 8(b)-(c)
and 11(a)-(c) into the Court’s calendar.

         SO ORDERED.
                        XXXXXXXXXXXXXX
                         January 7, 2020 March 30, 2020
Dated:           XXXXXXXXXXXXXXXX
                 November 19, 2019
                 New York, New York



                                                   3
